                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

PATRICK M. CURRY,
                                                  CASE NO. 2:17-CV-114
       Petitioner,                                Judge Michael H. Watson
                                                  Chief Magistrate Judge Elizabeth P. Deavers
       v.

WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION

       Respondent.


                           REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, seeks a writ of habeas corpus under 28 U.S.C. § 2254. This

matter is before the Court on the Petition (ECF No. 1), Respondent’s Answer (ECF No. 7),

Petitioner’s Reply (ECF No. 8), and the exhibits filed by the parties. For the following reasons,

the Magistrate Judge recommends that the Petition be DENIED and that this action be

DISMISSED.

I.     Facts and Procedural History

       A.      The State Court Conviction

       The state appellate court summarized a number of the relevant facts and procedural

history as follows:

       [Petitioner] followed an adult female victim shopping in a Wal-Mart in
       Muskingum County, Ohio, throughout the store. The victim briefly returned to
       her car to put packages inside and returned to the store.

       . . . [Petitioner] was videotaped attempting to enter the victim’s car while wearing
       a pair of black gloves.

       . . . [Petitioner] then followed the victim back into the store, grabbed the victim,
       and sexually assaulted her. The victim called her husband and police. A witness
       provided police with a description of the man observed following the victim
       throughout the store. A second witness identified [Petitioner] as the assailant
       because the witness knew him.

       . . . Police went to [Petitioner’s] house and found him wearing the same clothing as
       the described Wal-Mart assailant. Black gloves were found in [Petitioner’s] car.
       [Petitioner] first denied committing the assault and claimed he came straight home
       from work. During an interview and on subsequent jail phone calls, however,
       [Petitioner] admitted committing the assault, said police “should lock him up and
       throw away the key,” and admitted faking “amnesia.”

       . . . At the plea hearing, [the prosecution] also described [Petitioner’s] violent sexual
       history including past convictions for aggravated assault, multiple counts of
       burglary, and kidnapping, all with sexual motivations.

       . . . [Petitioner] was charged by indictment with one count of forcible rape pursuant
       to R.C. 2907.02(A)(2), a felony of the first degree [Count I]; one count of gross
       sexual imposition pursuant to R .C. 2907.05(A)(1), a felony of the fourth degree
       [Count II]; and one count of attempted kidnapping pursuant to R.C. 2905.01(A)(4)
       and 2923.02(A), a felony of the second degree [Count III]. Count I included a
       sexually-violent predator specification and a repeat violent offender specification.
       Count III included those specifications and also a sexual-motivation specification.

State v. Curry, Case No. CT2015–0005, 2016 WL 529239, at * 1 (Ohio Ct. App. Jan. 29, 2016).

       Petitioner pleaded not guilty to the charges and moved for a change of venue. (ECF No.

7–1, at PAGE ID ## 95–96, 97–101.) The prosecution orally opposed the motion for a change of

venue and the state trial court determined that it would hold the motion in abeyance until after

efforts were made to select a jury. (Id., at PAGE ID # 102.)

       The state appellate court described the procedural history that next occurred.

       On October 27, 2014, [Petitioner] withdrew his previously-entered pleas of not
       guilty and entered a negotiated plea to Count I, forcible rape. In exchange for
       [Petitioner’s] guilty plea, [the prosecution] dismissed the specifications to Count I
       along with Counts II and III in their entirety. The trial court imposed the jointly-
       recommended prison sentence of 10 years.

State v. Curry, 2016 WL 529239, at * 1. The state trial court sentenced Petitioner on November

3, 2014. (ECF No. 7–1, at PAGE ID # 280.) Petitioner did not appeal that judgment to the state

appellate court before the 30-day deadline to do so expired.

                                                  2
       B.      Motion to Withdraw Guilty Plea

       On December 17, 2014, Petitioner filed a pro se motion seeking to withdraw his guilty

plea. (Id., at PAGE ID ## 131–36.) On February 13, 2015, the state trial court denied that

motion. (Id., at PAGE ID # 141.) Petitioner did not appeal that judgment.

       C.      Petition for Post-conviction Relief

       Petitioner subsequently filed a pro se petition for post-conviction relief under Ohio

Revised Code § 2953.21, alleging that he received ineffective assistance of trial counsel. (ECF

No. 10–1, at PAGE ID ## 350–57.) The state trial court denied the motion, but Petitioner did not

appeal that determination. (ECF No. 7–1, at PAGE ID # 164.)

       D.      Delayed Direct Appeal and Rule 26(B) Application

       On February 11, 2015, Petitioner successfully moved for leave to file a delayed direct

appeal of his November 3, 2014, conviction and sentence. (Id., at PAGE ID ## 171–76, 195.) In

that appeal, Petitioner’s appointed appellate counsel alleged that “the state trial court erred in

accepting [Petitioner’s] plea of guilty as it was not made voluntarily.” State v. Curry, 2016 WL

529239, at * 1. On January 29, 2016, the state appellate court overruled that assignment of error

and affirmed the decision of the state trial court. Id. at *3. Petitioner did not appeal that

judgment to the Ohio Supreme Court before the 45-day deadline to do so expired.

       On April 15, 2016, Petitioner filed a pro se application to re-open his direct appeal

pursuant to Rule 26(B) of the Ohio Rules of Appellate Procedure, alleging that he had received

ineffective assistance of appellate counsel. (ECF No. 7–1, at PAGE ID ## 228–248.) On May

23, 2016, the state appellate court denied the Rule 26(B) application. (Id., at PAGE ID ## 253–

57.) Although Petitioner subsequently filed a Reply in support of his Rule 26(B) application, he




                                                  3
never appealed the appellate court’s May 23, 2016 ruling to the Ohio Supreme Court. (Id., at

PAGE ID ## 258–62.)

       On October 14, 2016, Petitioner moved the Ohio Supreme Court for leave to file a

delayed appeal of the state appellate court’s January 29, 2016, decision denying his delayed

direct appeal. (Id., at PAGE ID ## 263–76.) On December 14, 2016, the Ohio Supreme Court

denied Petitioner’s motion and dismissed the case. (Id., at PAGE ID # 277.)

       E.      Federal Habeas Action

       On February 7, 2017, Petitioner executed his Petition. (ECF No. 1, at PAGE ID # 15.)

In it, Petitioner alleges that his constitutional rights were violated because his conviction was

against the manifest weight of the evidence (Ground Two). Petitioner also alleges that his guilty

plea was not knowing and voluntary because he received the ineffective assistance of trial

counsel (Ground Four). (Id., at PAGE ID # 11; ECF No. 8, at PAGE ID # 345.) Petitioner

contends that trial counsel was ineffective because trial counsel did the following:

       1.    failed to review alleged security camera footage with Petitioner;
       2.    failed to cross-examine or interview potential jail-house informants;
       3.    failed to interview Petitioner’s spouse about Petitioner’s character;
       4.    failed to contest the charge of rape on the record;
       5.    failed to request a change of venue;1
       6.    failed to diligently pursue any line of defense;
       7.    failed to dispute or request discovery of Petitioner’s allegedly incriminating jail-
             house phone calls;
       8.    failed to request any examination of the alleged victim;
       9.    failed to request discovery from the prosecution;
       10.   failed to interview the alleged victim or any potential witnesses;
       11.   pressured Petitioner to “take a deal” to avoid a potential term of 25 years to life;
       12.   incorrectly advised Petitioner that there is more than one definition of rape in Ohio;
       13.   failed to address the issue of conflict of interest, as the prosecutor worked in the
             same office as the victim’s husband.




1
 Petitioner made this same assertion— that trial counsel was ineffective for failing to move for a
change of venue— in Ground One. (ECF No. 1, at PAGE ID # 6.)
                                                  4
(Ground Three) (ECF No. 1, at PAGE ID # 9.) Petitioner further contends that he received

ineffective assistance of appellate counsel because appellate counsel failed to raise more than a

single assignment of error; failed to communicate with Petitioner about his defense; and failed to

include Petitioner’s claims in his delayed direct appeal (Ground Three). (Id., at PAGE ID # 10.)

Respondent asserts that Petitioner’s claims should be dismissed. The Magistrate Judge agrees.

II.    Law and Analysis

       A.      Petitioner’s Manifest Weight Claim is Not Cognizable

       Petitioner’s manifest weight claim (Ground Two) fails to provide a basis for federal

habeas relief. See Norton v. Sloan, No. 1:16–cv–854, 2017 WL 525561, at *5 (N.D. Ohio Feb.

9, 2017) (citing Ross v. Pineda, No. 3:10–cv–391, 2011 WL 1337102, at *3 (S.D. Ohio))

(“Whether a conviction is against the manifest weight of the evidence is purely a question of

Ohio law.”); see also Taylor v. Warden, Lebanon Corr. Inst., 2017 WL 1163858, at *10–11

(S.D. Ohio March 29, 2017) (same) (citations omitted). Under Ohio law, a claim that a verdict

was against the manifest weight of the evidence, as opposed to one based upon insufficient

evidence, requires the appellate court to act as a “thirteenth juror” and review the entire record,

weigh the evidence, and consider the credibility of witnesses to determine whether “the jury

clearly lost its way and created such a manifest miscarriage of justice that the conviction must be

reversed and a new trial ordered.” State v. Martin, 20 Ohio App.3d 172, 175 (1983); cf. Tibbs v.

Florida, 457 U.S. 31, 38 (1982). Because a federal habeas court does not function as an

additional state appellate court, vested with the authority to conduct such an exhaustive review,

Petitioner’s claim that his convictions were against the manifest weight of the evidence is not

cognizable in a federal habeas action.




                                                  5
       B.      Petitioner’s Other Claims are Procedurally Defaulted

       The Magistrate Judge concludes that Petitioner’s other claims— that he received

ineffective assistance of trial and appellate counsel (Grounds One and Three) and that his plea

was not knowing and voluntary (Ground Four)— are procedurally barred.

       Congress has provided that state prisoners who are in custody in violation of the

Constitution or laws or treaties of the United States may apply to the federal courts for a writ of

habeas corpus. 28 U.S.C. § 2254(a). Nevertheless, in recognition of the equal obligation of

the state courts to protect the constitutional rights of criminal defendants, and in order to prevent

needless friction between the state and federal courts, a state criminal defendant with federal

constitutional claims must first present those claims to the state courts for consideration. 28

U.S.C. § 2254(b), (c). If he fails to do so, but still has an avenue open to present his claims, his

petition is subject to dismissal for failure to exhaust state remedies. Id.; Anderson v.

Harless, 459 U.S. 4, 6, 8 (1982) (per curiam) (citing Picard v. Connor, 404 U.S. 270, 275–78

(1971)). In addition, federal courts will not consider the merits of procedurally defaulted claims

unless a petitioner demonstrates cause for the default and resulting prejudice, or where failure to

review the claim would result in a fundamental miscarriage of justice because a constitutional

violation probably resulted in the conviction of someone who is actually innocent of the

substantive offense. Lundgren v. Mitchell, 440 F. 3d 754, 763 (6th Cir. 2006) (citing Coleman v.

Thompson, 501 U.S. 722, 749 (1991)); Dretke v. Haley, 541 U.S. 386, 392 (2004) (citing Murray

v. Carrier, 477 U.S. 478, 496 (1986)).

       “A claim may be procedurally defaulted in two ways.” Lovins v. Parker, 712 F.3d 283,

295 (6th Cir. 2013) (quoting Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006)). First, a

claim will be procedurally defaulted where a petitioner fails to raise and pursue a claim through



                                                  6
the state’s “ordinary appellate review procedures.” Thompson v. Bell, 580 F.3d 423, 437 (6th

Cir. 2009) (citing Williams, 460 F. 3d 806)(quoting O’Sullivan v. Boerckel, 526 U.S. 838, 846–

47 (1999)). Thus, a petitioner must “‘obtain consideration of a claim by a state courts . . . while

state-court remedies are still available.’” Lundgren, 440 F. 3d at 763 (quoting Seymour v.

Walker, 224 F.3d 542, 549–50 (6th Cir. 2000) (citing Wainwright v. Sykes, 433 U.S. 72, 87

(1977)). If, at the time the petition is filed, state law no longer allows the petitioner to raise the

claim, it is procedurally defaulted. Engle v. Isaac, 456 U.S. 107, 125 n.28 (1982); see also

Coleman, 501 U.S. at 735 n.1 (1991); Lovins, 712 F.3d at 295 (“a claim is procedurally

defaulted where the petitioner failed to exhaust state-court remedies, and the remedies are no

longer available at the time the federal habeas petition is filed because of a state procedural

rule.”)

          Second, a claim may be procedurally defaulted if state-court remedies have been

exhausted but the last reasoned state-court judgment declines to reach the merits of the claim

because of a petitioner’s failure to comply with a state procedural rule. Lovins, 712 F.3d at 295;

Lundgren, 440 F. 3d at 763. In such circumstances, courts in the Sixth Circuit engage in a

four-part analysis described in Maupin v. Smith 785 F.2d 135, 138 (6th Cir. 1986). The court

must first determine that there is a state procedural rule that is applicable to the petitioner’s claim

and that the petitioner failed to comply with the rule. Second, the court must determine whether

the state courts actually enforced the state procedural sanction. Third, the court must determine

whether the forfeiture is an adequate and independent state ground upon which the state can rely

to foreclose review of a federal constitutional claim. Maupin, 785 F.2d at 138. Finally, if “the

court determines that a state procedural rule was not complied with and that the rule [has] an

adequate and independent state ground, then the petitioner” may still obtain review of his or her



                                                   7
claims on the merits if the petitioner establishes: (1) cause sufficient to excuse the default and (2)

that he was actually prejudiced by the alleged constitutional error. Id.

                 1.    Ineffective Assistance of Trial Counsel Claims

       The Magistrate Judge finds that Petitioner’s ineffective assistance of trial counsel claims

are procedurally barred. A number of those claims would have appeared on the record.

Specifically, claims based on the following alleged actions by trial counsel would have appeared

on the record:

          failed to contest the charge of rape on the record;
          failed to request a change of venue;2
          failed to dispute or request discovery of Petitioner’s allegedly incriminating jail-house
           phone calls;
          failed to request discovery from the prosecution. 3

The record reveals that Petitioner was represented by different counsel in his delayed direct

appeal than he was at trial. When a defendant is represented by a different lawyer on direct

appeal, ineffective assistance of trial counsel claims that appear on the face of the record must be

raised in a direct appeal, or they will be waived under Ohio’s doctrine of res judicata. Van Hook

v. Anderson, 127 F. Supp.2d 899, 913 (S.D. Ohio 2001) (citing State v. Perry, 10 Ohio St.2d 175

(1967)). Such are the circumstances here. Petitioner did not raise his record-based ineffective

assistance of trial counsel claims in his delayed direct appeal. Therefore, they are barred by




2
 Although Petitioner alleges that trial counsel was ineffective for failing to move for a change of
venue, the record reveals that trial counsel did, in fact, make such a motion. (ECF No. 7–1, at
PAGE ID ## 97–101.) Thus, the Magistrate Judge alternatively concludes that this claim would
fail on the merits because petitioner would not be able to demonstrate that trial counsel’s
performance was deficient under the performance prong of the two-part test for counsel
effectiveness announced in Strickland v. Washington, 466 U.S. 668 (1984).
3
 These allegations correspond to sub-claims 4, 5, 7, 8, and 9 in Ground Three of the Petition.
(ECF No. 1, at PAGE ID # 9.)
                                                  8
Ohio’s doctrine of res judicata, which is an independent and adequate state ground for denying

federal habeas relief. Coleman v. Mitchell, 268 F.3d 417, 427–29 (6th Cir. 2001)

       Petitioner’s remaining ineffective assistance of trial counsel claims would have been

based on evidence outside the record. Specifically, claims based on the following alleged actions

by trial counsel would have been based on evidence outside the record:


          failed to review alleged security camera footage with Petitioner;
          failed to cross-examine or interview potential jail-house informants;
          failed to interview Petitioner’s spouse about his character;
          failed to diligently pursue any line of defense;
          failed to interview the alleged victim or any potential witnesses;
          pressured Petitioner to “take a deal” to avoid a potential term of 25 years to life;
          incorrectly advised Petitioner that there is more than one definition of rape in Ohio;
          failed to address the issue of conflict of interest, as the prosecutor worked in the same
           office as the victim’s husband .4
Under Ohio law, claims that do not appear on the face of the record must be brought in a post-

conviction petition under Ohio Revised Code § 2953.21. State v. Cole, 2 Ohio St. 3d 112, 113

(1982). And indeed, Petitioner raised all of these outside-the-record claims in a post-conviction

petition. (ECF No. 10–1, at PAGE ID ## 350–366.) Nevertheless, the trial court denied that

post-conviction petition, and Petitioner failed to appeal that determination to the state appellate

court. Petitioner can no longer do so because Ohio does not permit delayed appeals in post-

conviction proceedings; that constitutes an adequate and independent state ground to deny relief.

Nesser v. Wolfe, 370 Fed. App’x. 665, 670 (6th Cir. 2010) (citing Stojetz v. Ishee, 389 F. Supp.

2d 858, 885–86 (S.D. Ohio 2005) (citing State v. Nichols, 11 Ohio St. 3d 40, 42 (Ohio 1984)).

Accordingly, all of these outside-the-record claims are also procedurally barred.




4
 These allegations correspond to sub-claims 1, 2, 3, 6, 10, 11, 12, and 13 in Ground Three of the
Petition. (ECF No. 1, at PAGE ID # 9.)

                                                  9
                2.      Ineffective Assistance of Appellate Counsel Claims

        The Magistrate Judge further concludes that Petitioner’s ineffective assistance of

appellate counsel claims are procedurally barred. Under Ohio law, such claims can only be

made by filing an application to re-open a direct appeal in the court of appeals within 90 days of

the journalization of that court’s judgment pursuant to Ohio R. App. P. 26(B). Van Hook 127 F.

Supp. 2d at 913. Petitioner filed such an application. He did not, however, appeal the state

appellate court’s denial of his Rule 26(B) application to the Ohio Supreme Court. Accordingly,

his ineffective assistance of appellate counsel claims are procedurally defaulted because

Petitioner “did not give the Ohio Supreme Court a full of fair opportunity to rule on [them].”

Carter v. Mitchell, 693 F.3d 555, 565 (6th Cir. 2012) (finding that an Ohio petitioner’s

ineffective assistance of appellate counsel claim was procedurally defaulted where petitioner

failed to appeal denial of a Rule 26(B) application to the Ohio Supreme Court).


                3.      The Plea Was Not Voluntary or Knowing
        In Ground Four, Petitioner contend that his plea was not voluntary or knowing because

he received ineffective assistance of trial counsel. This claim is also procedurally barred. The

procedural default analysis includes the requirement that a federal constitutional claim be “fairly

presented” to the state courts. “A petitioner ‘fairly presents’ the ‘substance of his federal habeas

corpus claim’ when the state courts are afforded sufficient notice and a fair opportunity to apply

controlling legal principles to the facts bearing upon the constitutional claim.” Cowans v.

Bagley, 236 F.Supp.2d 841, 857 (S.D. Ohio 2002) (quoting Anderson, 459 U.S. at 6).

Conversely, “a petitioner does not fairly present a claim if he presents an issue to the state courts

under one legal theory, and then presents the issue to the federal courts under a different legal

theory . . . . [r]ather, he must present to the federal court essentially the same facts and legal


                                                  10
theories that were considered and rejected by the state courts.” Id. (citing Lorraine v. Cole, 291

F.3d 416, 425 (6th Cir. 2002)).

          In his delayed direct appeal in the state appellate court, Petitioner asserted that his plea

was not voluntary or knowing because the state trial court had failed to ascertain whether he had

voluntarily agreed to plead guilty to the joint sentencing recommendation in his plea agreement.

(ECF No. 7–1, at PAGE ID ## 200–03.) He did not, however, complain about trial counsel’s

performance or indicate that his plea was involuntary because trial counsel was ineffective. (Id.)

Because Petitioner never raised this particular claim about the voluntariness of his plea in his

direct appeal, it was never fairly presented to the state courts. Therefore, it is procedurally

barred.


                 4.       Petitioner Does Not Demonstrate Cause and Prejudice


          Petitioner points to nothing in the record that constitutes cause to excuse his defaults.

“‘[C]ause’ under the cause and prejudice test must be something external to the petitioner,

something that cannot fairly be attributed to him[,] ‘. . . some objective factor external to the

defense [that] impeded . . . efforts to comply with the State’s procedural rule.’” Coleman, 501

U.S. at 753 (quoting Murray, 477 U.S. at 488). It is Petitioner’s burden to show cause and

prejudice. Hinkle v. Randle, 271 F.3d 239, 245 (6th Cir. 2001) (citing Lucas v. O’Dea, 179 F.3d

412, 418 (6th Cir. 1999) (internal citation omitted)). A petitioner’s pro se status, ignorance of

the law, or ignorance of procedural requirements are insufficient bases to excuse a procedural

default. Bonilla v. Hurley, 370 F.3d 494, 498 (6th Cir. 2004). Instead, to establish cause, a

petitioner “must present a substantial reason that is external to himself and cannot be fairly

attributed to him.” Hartman v. Bagley, 492 F.3d 347, 358 (6th Cir. 2007).



                                                    11
       Petitioner contends that his appellate counsel’s ineffectiveness constitutes cause to excuse

the default of his other claims. As previously explained, however, Petitioner failed to appeal the

state appellate court’s denial of his Rule 26(B) application to the Ohio Supreme Court. For that

reason, his ineffective assistance of appellate counsel claims are procedurally barred, and thus,

they cannot serve as cause for the default of another claim. See Edwards v. Carpenter, 529 U.S.

446, 450–51 (2000) (holding that an ineffective assistance of counsel claim may constitute a

cause for procedural default only when that claim has been presented to the state courts and is

not itself procedurally defaulted); Carter, 693 F.3d at 565 (finding that an Ohio petitioner’s

ineffective assistance of appellate counsel claim was procedurally defaulted and could not

constitute cause to excuse the default of other grounds). Moreover, Petitioner does not allege

that he had cause to excuse the default of his ineffective assistance of appellate counsel claims.

Specifically, he does not allege why he failed to appeal the denial of his Rule 26(B) application.

III.   Recommended Disposition

       For the reasons described above, the Magistrate Judge RECOMMENDS that the petition

be DENIED, and this action be DISMISSED.

IV.    Procedure on Objections

       If any party objects to this Report and Recommendation (“R&R”), that party may, within

fourteen days of the date of this R&R, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A District Judge of this Court shall make a de novo

determination of those portions of the R&R or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a District Judge of this Court may accept,

reject, or modify, in whole or in part, the findings or recommendations made herein, may receive



                                                 12
 further evidence or may recommit this matter to the Magistrate Judge with instructions. 28

 U.S.C. 636(B)(1).

        The parties are specifically advised that failure to object to the R&R will result in a

 waiver of the right to have a District Judge review the R&R de novo, and also operates as a

 waiver of the right to appeal the decision of the District Court adopting the R&R. See Thomas v.

 Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



DATE: July 8, 2019                                      /s/ Elizabeth A. Preston Deavers
                                                      ELIZABETH A. PRESTON DEAVERS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 13
